Citation Nr: 1717003	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  02-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service-connected depression associated with human immunodeficiency virus (HIV) prior to January 3, 2014.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected HIV.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  

4.  Entitlement to an effective date prior to March 6, 2000, for the award of service connection for depression associated with HIV.  

5.  Entitlement to an effective date prior to March 6, 2000, for the award of service connection for HIV.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2012, February 2013, February 2014 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

On March 6, 2000, VA received the Veteran's claims for service connection of HIV and secondary depression.  Initially, VA found that the Veteran's character of discharge was a bar to the receipt of VA benefits.  However, in a January 2012 administrative decision, and following years of appeals, the RO ultimately determined that the Veteran's character of discharge was not a bar to the receipt of VA benefits.  In the November 2012 rating decision, the RO granted entitlement to service connection for HIV and associated depression.  This appeal results from that rating, which also assigned initial disability evaluations of 50 percent and 10 percent for depression and HIV, respectively.

In a February 2014 rating, the RO increased the evaluation of service-connected depression associated with HIV to 100 percent disabling, effective March 29, 2013, the date VA received the Veteran's formal claim for a TDIU.  However, in a September 2015 rating decision, the RO found clear and unmistakable error in the assignment of March 29, 2013, and assigned January 3, 2014, as the effective date of the 100 percent award.  The action resulted in an overpayment, which was negated due to administrative error.  

Following the latest Agency of Original Jurisdiction (AOJ) adjudication of the issue of entitlement to an initial disability evaluation in excess of 50 percent for service-connected depression associated with HIV prior to January 3, 2014, in January 2016 the Veteran submitted evidence yet to be considered by the AOJ.  He explicitly waived initial AOJ consideration of the evidence.  38 C.F.R. § 20.1304(c) (2016).

The issues of entitlement to an initial disability evaluation in excess of 10 percent for service-connected HIV and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 3, 2014, PTSD, depression associated with HIV manifested by depression, anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective social and work relationships with deficiencies in most areas, including work, school, family relations and mood.

2.  The Veteran's initial claim for service connection of depression associated with HIV was received by VA on March 6, 2000.

3.  The Veteran's initial claim for service connection of HIV was received by VA on March 6, 2000.

4.  The Veteran did not incur a low back disability in service, and a low back disability is not otherwise attributable thereto.

5.  The Veteran did not incur plantar fasciitis in service, and a plantar fasciitis is not otherwise attributable thereto.


CONCLUSIONS OF LAW

1.  Prior to January 3, 2014, the criteria for the assignment of a 70 percent disability evaluation, but no greater, have been met for depression associated with HIV.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The requirements for an effective date prior to March 6, 2000, for the grant of service connection for depression associated with HIV have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2016).

3.  The requirements for an effective date prior to March 6, 2000, for the grant of service connection for HIV have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2016).

4.  Service connection for a low back disability is not established.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  Service connection for plantar fasciitis is not established.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the RO provided the appellant pre-adjudication notice by a letter dated in August 2012.  The Veteran has raised no issues regarding the duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained the Veteran's service records, VA records and Social Security Administration (SSA) records.  VA has assisted the him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of the psychiatric disability decided in the present appeal.  No VA examination is necessary to decide the claim for service connection of a low back disability and bilateral plantar fasciitis, as there is sufficient evidence of record to decide it, i.e. the Veteran's service treatment records and the medical evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Id. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Effective Dates, Service Connection of Depression and HIV

Here, the RO has assigned March 6, 2000, as the effective date for the awards of service connection for both depression and HIV.  As outlined above, VA received a claim for service connection of these disabilities on March 6, 2000.  VA initially denied entitlement to these benefits, finding that the Veteran's discharge was a bar to VA benefits.  In short, after a history of denials and appeals, the Veteran's discharge was ultimately found to not constitute a bar to VA benefits, and in November 2012, VA granted entitlement to the benefits sought on the day VA received the claim, i.e. March 6, 2000.  

In March 2013, the Veteran's attorney filed a Notice of Disagreement (NOD) on the Veteran's behalf, in which he expressed dissatisfaction with the assigned ratings "and their corresponding effective dates for [...] depression and HIV."  In September 2015, the RO issued a Statement of the Case (SOC) covering issues 1 and 2, listed on the cover page of this decision.  In the SOC, the RO also addressed the effective date for the corresponding grants of service connection for depression and HIV, i.e. March 6, 2000.  In his October 2015 Substantive Appeal the Veteran indicated only intent to appeal the evaluations of depression and HIV, and the effective dates of the staged evaluations for depression.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In certain circumstances, a report of a medical examination or hospitalization may be accepted as an informal claim; however, that applies only in cases in which service connection has already been established, and the claimant is seeking an increased rating for the service-connected disability.  See 38 C.F.R. § 3.157. VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim). Likewise, merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

An effective date prior to March 6, 2000, for the award of service connection for depression secondary to HIV and HIV is not warranted.  The Board has reviewed the communications from the Veteran contained within the file, and has found no indication of any intent to apply for service connection prior to March 6, 2000.  Accordingly, the claim must be denied.  Gilbert, supra.

Evaluation of Depression

Here, the Veteran has been awarded a 100 percent disability evaluation for depression associated with HIV since January 3, 2014.  Prior to that date, a 50 percent evaluation has been assigned.  Having determined that the proper effective date for the award of service connection of depression associated with HIV is March 6, 2000, the period of concern here thus dates from then until the assignment of the 100 percent schedular disability.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's is in receipt of a 50 percent initial rating, under 38 C.F.R. § 4.130, Diagnostic Code 9434, which pertains to major depressive disorder.  Almost all mental health disorders, including adjustment disorders, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances  (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. See, too, 79 Fed. Reg. 45094 (Aug. 4, 2014) (amending the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the DSM-IV, with references to the Fifth Edition (DSM-5), applicable to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014).  The Board recognizes that VA has amended the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations; however, while the DSM-5 no longer requires the use of GAF scores to assess quantitive assessment of overall functioning, the Board nonetheless finds that those GAF scores presented in the record assist in illuminating the Veteran's level of disability.

According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

Further, while an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

A review of the SSA records obtained shows that in 1995 the Veteran was awarded disability benefits for symptomatic HIV and substance addiction disorder.  Associated medical records document associated depression, as well. 

Of record is a June 2001 VA psychiatric examination report.  At this time, the Veteran reported mood swings, with periods of depression alternating with periods elevated mood, which may last several days.   He reported racing thoughts,  irritability and that he talked fast during periods of elevated mood.  He also engaged in indiscriminate sex and used drugs during these periods.  Other times he was depressed with feelings of helplessness, worthlessness and hopelessness.  He endorsed poor concentration and poor sleep.  He denied having any auditory hallucinations or any visual hallucinations. 

In terms of occupational and social history, the Veteran last worked about 4 to 5 months prior to the examination.  He reported that he had been laid off.  He had a high school education and had never married.  He lived with his girlfriend.  He had been to prison for larceny and theft.  He was looking for a job, and spent his time jogging.  He spent most of his time with his girlfriend and his immediate family.  He was isolative and tried to avoid people, primarily due to his HIV.  

Objective examination showed that he was dressed casually, and was cooperative.  His mood was neutral, and his affect was smiling.  His speech was normal, and there were no perceptual problems.  Thought processes and thought content were normal.  There was no suicidal or homicidal ideation.  The Veteran was oriented to person, place and time.  Memory was 3 out of 3.  He was able to do serial 7s.  Insight and judgment was fair.  Impulse control was fair.  Recent stressful life events included his medical problems.  Bipolar disorder was assessed, and a GAF of 55 was assigned.  

A May 2002 VA mental health record reflects the prior assessment of bipolar disorder, noting also a history of substance abuse.  VA records from this point assess depression.  

An August 2004 VA record reflects the Veteran's reports of increased depression and anxiety.  He reported conflict with his girlfriend, and that this was significant source of stress for him.  He continued to use cocaine and alcohol.  Subsequent VA records reflect similar reports, and that the Veteran continued to reside with his girlfriend.  

A June 2007 VA emergency department record documents that the Veteran presented with reports of depression and anxiety.  At this time, the Veteran related that he had lost his job, and reported this as a source of stress.  He denied any thoughts of harm to others or himself.  He denied using drugs or alcohol.  On mental status examination he was well-groomed, alert and oriented times 3, calm, and cooperative.  He maintained good eye contact.  His mood was mildly depressed and anxious, with a congruent affect.  Speech was clear and goal-directed.   He denied audio/visual hallucinations and delusions.  Insight and judgment were fair.  Depressive disorder, not otherwise specified (NOS) was assessed and the Veteran was started on Effexor.  

Following the emergency room visit, the Veteran was referred to VA mental health.  An August 2007 VA mental health initial assessment reflects assignment of a GAF of 56, and the diagnosis of Depressive disorder NOS, rule out mood disorder secondary to general medical condition, rule out substance induced mood disorder, alcohol dependence in partial remission, and cocaine dependence in full sustained remission.  At this time, the Veteran reported stress at work, reporting that his employer owed him money.  He also reported financial stress.  He stated that he had improvement in sleep and appetite with medication and denied suicidal and homicidal ideations.  He denied hallucinations, paranoid thoughts, manic symptoms or panic attacks.  He drank a 1/4 pint gin twice a week, and denied use of street drugs.  The Veteran reported that he was unable to keep jobs for more than 4 to 6 months, and that his last job was in maintenance about a year and a half prior.  He then worked on and off in construction and maintenance.  The Veteran was well-groomed, calm cooperative, alert and oriented times 3, and looked his age.  His speech was fluent and spontaneous.  Motor activity was normal.  Thought process was goal-directed.   His mood was "better" with constricted affect.  His judgement and insight were fair.

VA records document that in August 2008 the Veteran was accepted to the VA Compensated Work Therapy (CWT) program, where he did housekeeping work.  However, after a few weeks in the program, the Veteran was terminated from his CWT position for leaving work early.  

Of record is an October 2008 VA mental health assessment.  At this time, the Veteran reported a high school education, and that he had a boiler license, building maintenance license, and a welding license, and had been to 3 separate schools.  For hobbies, he read and went to the gym.  He continued to live with his girlfriend.  He had held a job for 1 year at most, and was then unemployed.  Depression screening showed a mild level of depression.  He denied suicidal/homicidal thoughts or intent.  His affect was appropriate.  His mood was calm.  Thought process was intact, and there were no delusions or hallucinations.  Cognitive functioning was intact and goal-directed.  The Veteran expressed a desire to work, including in CWT, or volunteer.  

A March 2009 VA treatment record documents continued treatment for depression.  At this time, the Veteran reported improved family relationships, and that this improved his mood.  He continued to live with his girlfriend and expressed desire to become a motivational speaker.   

An October 2009 VA treatment record reflects that the Veteran reported that he and his girlfriend were evicted.  He denied homicidal or suicidal thoughts.  

A January 2010 VA mental health note documents that the Veteran was living with his girlfriend.  He apparently explained that he was technically homeless because his residence was his girlfriend's.  The Veteran continued to express interest in the CWT program.  

A February 2010 VA mental health note documents follow-up treatment for depression.  At this time the Veteran reported a fair mood.  He was stressed with finances.  He denied hallucinations and paranoia, as well as suicidal and homicidal thoughts.  He continued to live with his girlfriend, as well as his girlfriend's daughter.  A GAF of 58 was noted.  

In August 2012, the Veteran was afforded a VA mental disorders examination.  Depression, NOS, was assessed at this time, with problems with psychosocial supports noted on Axis IV.  In terms of summarizing the level of occupational and social impairment attributable to the diagnosis of depression, NOS, the examiner found "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation."  In terms of symptoms applicable to the diagnosis, the examiner found depressed mood, anxiety, chronic sleep impairment and disturbances of motivation and mood.  

In terms of social functioning, at the time of the August 2012 examination, the Veteran continued to live with his girlfriend.  He acknowledged, however, that he was alienated from his family and had no social contacts.  The examiner noted that the Veteran presented with a limited occupational history, and  was employed for 3 months as a part of the CWT program.  However, prior to that he did not have secure employment, but would perform occasional odd jobs.  Notwithstanding, the examiner felt that the Veteran's symptoms were not likely to prevent employability.  

The examiner remarked further that the Veteran's depressive symptoms were relatively mild, noting that this was consistently reflected in his clinical notes.  The examiner noted also that the severity of the depression was "reflected in the constellation of symptoms reported by the veteran which includes a somewhat limited range in symptoms.   The examiner noted that the impairments related to his depression were likely limited to "motivational problems and difficulty managing stress," and felt that the Veteran was employable.

VA records following the August 2012 document treatment for depression.  On January 2, 2014, the Veteran presented to VA with reports of suicidal thoughts 2 weeks prior.  At this time the Veteran reported stressors from "school, family, life, and bills."  He had quit taking his medications, and was advised to do so and follow-up with mental health.  

On January 3, 2014, the Veteran was afforded a VA psychiatric examination.  As noted above, the RO has utilized this date to award a 100 percent schedular evaluation for the Veteran's depression.  At this time, examination resulted in a finding of total occupational and social impairment, with a diagnosis of depressive disorder.  Following review of the record and examination of the Veteran, the examiner remarked that since his last evaluation in 2012, he had engaged in CWT twice, but had issues and stress with his supervisors.  The Veteran found it almost impossible with his current mental and emotional state to work under people or deal with coworkers in a manageable way.  Notably, the Veteran had started truck driving school in October 2013, but only went part-time and became overwhelmed and did not show up to classes.  In terms of symptoms, the examiner identified depressed mood, anxiety, near-continuous panic affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  The examiner remarked that the Veteran did not have any social life due to his symptoms and mood changes, and that due to the combination and severity of his symptoms he would not be able to maintain gainful employment unless it was in a fairly isolative or therapeutic setting.  

In furtherance of substantiating his claim, the Veteran submitted a December 2015 Vocational Employability Assessment from Palmer Vocational Consulting Services (Palmer).  The assessment addresses the specific question of whether it is at least as likely as not that the Veteran's depression prevented him from securing and following a substantially gainful occupation, and if so, when.  The assessment outlines the Veteran's history, dating back to 1993, noting a history of depression.  The vocational expert expressed disagreement with the August 2012 VA examiner's conclusion that employment was not precluded, and concluded that the preponderance of the medical information showed that the Veteran was unable to secure and follow substantially gainful employment from October 1994 forward.  She noted that the Veteran had failed vocational rehabilitation programs on several occasions, and noted that SSA awarded disability benefits in the 1990s.  

Initially, the Board concludes that the evidence does not establish entitlement to a 100 percent schedular evaluation prior to January 3, 2014.  Evidence prior to this date does not demonstrate total occupational and social impairment.  It is not until the January 3, 2014, examination report that there appears any evidence to make it factually ascertainable that the increase in disability occurred.  Although it is arguable that prior to this date the Veteran's depression resulted in total occupational impairment, it did not result in total social impairment.  The evidence of record prior to this date demonstrates that the Veteran continuously had a relationship with his girlfriend, as well as his family, notwithstanding that these relationships were strained.  Moreover, the Veteran was able to participate in CWT and attended truck driving school on occasion during this period.  Nor is there any evidence of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  During the applicable period, depression manifested by depression, anxiety, chronic sleep impairment, and disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but not by any symptoms of, or analogous to, those listed in the 100 percent criteria resulting in total occupational and social impairment.  See Mauerhan, supra.  Thus, a 100 percent evaluation is not warranted prior to January 3, 2014.  Fenderson, supra.   

Resolving any doubt in the Veterans favor, the Board concludes that a 70 percent schedular evaluation is warranted.  As noted above, prior to January 3, 2014, the Veteran's depression manifested by depression, anxiety, chronic sleep impairment, and disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Particularly salient to the Board, is the fact that the Veteran performed odd jobs and worked in CWT.  Moreover, the Veteran was largely isolated during this time, and his only social relationship appears to have been with his girlfriend.  That relationship has been consistently characterized as strained.  These symptoms have been attributed to the Veteran's depression, and are exemplary of the criteria necessary to substantiate a 70 percent evaluation.  Clearly, the Veteran's depression resulted in occupational and social impairment with reduced reliability and productivity, as shown by his sporadic employment and failure of CWT.  Thus, the Board concludes that a 70 percent evaluation is warranted.  Fenderson, supra.  

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Service Connection, Low Back and Plantar Fasciitis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A review of the Veteran's service treatment records discloses no reports of back or foot pain.  Nor does the review disclose the assessment of any disability of the low back or feet.  At separation, examination showed a normal spine, feet and musculoskeletal system.  See October 1989 Report of Medical Examination.  

VA records document a complaint of right foot pain in October 2007.  At this time, the Veteran reported foot pain for 6 months.  A July 2008 VA note documents a report of foot pain for 6 years.  Subsequent VA records document assessments of bilateral plantar fasciitis.  

A July 2008 VA note also reflects a complaint of low back pain since a motor vehicle accident in 2007.  The note reflects assessment of a disc bulge, and that the Veteran had a legal case pending at the time related to the accident.  Subsequent VA records document this history.  

Entitlement to service connection for a low back disability and for bilateral plantar fasciitis is denied.  The service records document no history of injury, or any event or disease related to the feet or back.  It is not until 20 years after discharge that the Veteran sought treatment for foot pain, and he hurt his back in a motor vehicle accident in 2007.  There is no suggestion, lay or medical, that the Veteran incurred a low back disability or plantar fasciitis in service, or that any such disabilities are related to service.  Accordingly, the claims must be denied.  Gilbert, supra.


ORDER

Entitlement to a 70 percent, but no greater, evaluation is granted for depression associated with HIV, prior to January 3, 2014, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an earlier effective date than March 6, 2000, for the grant of service connection for depression associated with HIV is denied.

Entitlement to an earlier effective date than March 6, 2000, for the grant of service connection for HIV is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for bilateral plantar fasciitis is denied.


REMAND

In support of his claim, the Veteran has submitted a February 2014 letter from the New Jersey Medical School (NJMS).  The letter notes a most recent "CD4 value" of 38/UL.  The Veteran points to this as evidence that his HIV is more severe than rated.  Indeed, the rating criteria provide for a higher evaluation based upon T4 cell count.  38 C.F.R. § 4.88b, Diagnostic Code 6351.  

In July 2015, the Veteran was afforded a VA examination to address the severity of his HIV.  Examination reflected no signs, symptoms or findings attributable to HIV.  Examination showed no complications.  At that time, the Veteran continued his antiviral medications.  The Veteran's HIV was summarized as "[s]ymptomatic, with current T4 cell of 200 or more and less than 500, and on approved medication(s)."  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Here, the July 2015 examiner does not appear to have considered the full record.  The examiner summarized a T4 cell count greater than 200, but less than 500.  However, the examiner did not address the NJMS record, which suggest a lower T4 cell count.  Accordingly, another examination is warranted.

The Veteran's claim for a TDIU is inextricably intertwined with the claim of entitlement to an increased evaluation for HIV.  Were the Board to consider a TDIU at this point based upon depression associated with HIV, the Veteran could be precluded from an award of special monthly compensation (SMC) depending on the outcome of the HIV evaluation.  See Bradley v. Peake, 22 Vet. App. 280, 289 (2008).  Therefore, a decision on the claim for entitlement to a TDIU, will be deferred pending action on the claim for an increased evaluation HIV.  See
Harris v. Derwinski, 1 Vet. App. 180 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate specialist to ascertain the nature and severity of his HIV disease.  The Veteran's electronic claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the private treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should indicate whether the Veteran's HIV disease is manifested by:

(a) AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; 

(b) HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions;

(c) refractory constitutional symptoms, diarrhea, and pathological weight loss;

(d) AIDS-related opportunistic infection or neoplasm;

(e) recurrent constitutional symptoms, intermittent diarrhea, and on approved mediation(s); or T4 cell count less than 200, Hairy Cell Leukoplakia, and/or Oral Candidiasis.

The examiner should report clinical and laboratory findings of the symptomatology attributable to the Veteran's service-connected HIV disease.

The examiner should also provide information concerning the functional impairment that results from HIV as it may affect the Veteran's ability to function and perform tasks in a work setting.

Consideration should be given to the February 2014 letter from the New Jersey Medical School (NJMS) documenting a CD4 value of 38/UL, and the examiner must address this document.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


